United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-3002
                                 ___________

German Williams,                        *
                                        *
              Plaintiff - Appellee,     *
                                        *
       v.                               *
                                        *
Larry Norris, Director, Arkansas        *
Department of Corrections; Willis       *
Sargent, (originally sued as Willie     *
Sargent), Warden, Jefferson             *
Correctional Facility, Arkansas         *
Department of Corrections; Steve        *
Williams, Classification Officer,       *
Jefferson Correctional Facility,        *   Appeal from the United States District
Arkansas Department of Corrections,     *   Court for the Eastern District of
                                        *   Arkansas.
              Defendants,               *
                                        *
David Cruiseturner, Assistant Director, *
Jefferson Correctional Facility,        *
Arkansas Department of Corrections;     *
L. Smith, Captain, Jefferson            *
Correctional Facility, Arkansas         *
Department of Corrections,              *
                                        *
              Defendants - Appellants, *
                                        *
Pearson, Mr., Construction Supervisor, *
Jefferson Correctional Facility,        *
Arkansas Department of Corrections; D.    *
Davis, Charge Nurse, Jefferson            *
Correctional Facility, Arkansas           *
Department of Corrections,                *
                                          *
             Defendants.                  *
                                     ___________

                              Submitted: April 15, 1998
                                  Filed: July 6, 1998
                                   ___________

Before BOWMAN, Chief Judge,1 McMILLIAN, and MURPHY, Circuit Judges.
                             ___________

MURPHY, Circuit Judge.

       German Williams, an inmate in the custody of the Arkansas Department of
Corrections (ADC), brought a pro se action under 18 U.S.C. § 1983. After a trial on
the merits, the district court2 ordered the entry of judgment against Captain L.D. Smith,
David Cruiseturner, and nurse Debra Davis in the amount of $500 each. It found that
these defendants3 had violated Williams’ eighth amendment rights by knowingly




      1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
      2
        The action was tried before United States Magistrate Judge John H. Forster, Jr.
His findings and conclusions were submitted in his recommendation to the Honorable
Elsijane Roy, United States District Judge for the Eastern District of Arkansas, who
adopted them after de novo review.
      3
       The claims against the other defendants were dismissed, and Williams has not
appealed from the dismissals.

                                          -2-
 requiring him to perform labor made dangerous by his medical condition, resulting in
a back injury. Smith and Cruiseturner appeal,4 and we affirm.

        The facts, viewed most favorably to Williams as they must be, see Limited
Flying Club, Inc. v. Wood, 632 F.2d 51, 52 (8th Cir. 1980), are as follows. In the
summer and fall of 1994 the ADC had an inmate construction crew building an addition
to the jail at the Jefferson Regional Jail Facility. There was a deadline for the project,
and the crew had to do the necessary digging by hand because a backhoe broke down.
Williams arrived at the Jefferson jail on July 8, 1994, and was assigned temporarily to
a construction job on July 11. He had previously incurred a back injury in a car
accident in February, 1993, and he also suffered from hypertension which required
medication. Because of these problems he had been assigned a medical classification
of M-2P when he entered the prison system. This classification meant that he was to
do no prolonged stooping, walking, standing, or “strenuous physical activity for periods
in excess of four hours.”

      Williams informed the classification officer at the jail of his physical restrictions
and said that he could not do construction work because it was too strenuous for him
and that he wanted to see a medical consultant before having to begin his work
assignment on July 12. He was scheduled to appear before the classification committee
on July 13 for a determination about whether his temporary assignment to a
construction crew was appropriate.

       Williams’ attempts to avoid the work assignment were unsuccessful, and he had
to begin construction work on July 12. His assigned work included toting twelve inch
cement blocks, pushing wheelbarrows full of cement, and carrying steel rebars. On the
same day he began work, he saw nurse Davis, an ADC health care provider, about his
concern that the work would make his health problems worse. He told her about his

      4
       Debra Davis did not appeal, and the judgment against her has been paid.
                                           -3-
medical restrictions and back problems. She did nothing in response, however, because
she did not yet have his medical records. Williams signed a release for the records, and
Davis told him she would check on them right away. She never did, and when
Williams was finally able to see the classification committee on July 27, two weeks
after the original appointment, he was permanently assigned to construction without a
review of his records.

        Defendant Smith was the Captain and Chief of Security at the jail and he served
on the classification committee. Before the July 27 committee meeting, Williams had
informed Assistant Warden Clifford Terry about his problems and Terry raised them
before the committee. There were indications at trial that two members of the
committee would have preferred not to make a permanent assignment for Williams until
after his medical records arrived and were available to the committee. Captain Smith
wished to proceed without them because nurse Davis was not present to confirm
whether or not she had requested the medical records. Smith’s point of view prevailed,
and a permanent assignment to general construction work was made without benefit of
Williams’ medical records. After Williams began work, he made several written
requests to meet with Smith to discuss his situation but never received any response.
He also informed Smith that he had a medical slip for two fifteen minute hot showers
daily to help alleviate his back pain but that security was not allowing the showers.
Smith never did anything to meet with Williams or to help him gain access to the
prescribed showers.

       Defendant Cruiseturner was responsible for placing work crews on ADC jobs
and was the safety officer for construction. He also was in charge of classification of
work crews for jobs. After Williams was placed on permanent construction duty by
the classification committee, he was assigned to dig footings for the new jail. This
required Williams to work with a pick and shovel for five hours at a time. His work
day began at 7 in the morning and extended the whole day, with up to an hour break
at noon. He informed his supervisor about his restrictions and the dangers to him of

                                          -4-
this type of work, but no action was taken. On one occasion Williams reported that his
high blood pressure was being aggravated by the heat, and he was sent to sit on a bench
in the shade. Cruiseturner drove up while Williams was recovering on the bench. He
ordered Williams back to work, and directed another inmate to destroy the bench. The
magistrate found that Williams told Cruiseturner he was sick with high blood pressure
but that Cruiseturner forced him to return to work anyway. Sometime before
November 10, when Williams suffered a back injury, he spoke to Cruiseturner about
the fact that the work he was required to do violated the medical restrictions on his
activities, but Cruiseturner did nothing in response.

       Williams continued his efforts to obtain an adequate evaluation of his medical
condition by health care providers but met with little success. When Davis failed to
obtain his medical records as promised, Williams took his own copies to the nurse but
she would not accept them because they had not arrived from his former doctor.
Williams signed another release to have the records sent, but they did not arrive
because the jail sent the request to the wrong address.

       Williams suffered a herniated disc while pushing a wheelbarrow uphill on
November 10. At that time he was still being required to perform tasks that exceeded
his medical limitations, and he had never been reevaluated by a doctor as promised
even though his records finally had arrived at the jail approximately one week before
the accident. As a result of the new injury he is further limited in his activities and is
required to undergo continuing treatment.

       Williams appeared pro se at the hearing before the magistrate judge. The
attorney general represented the ADC defendants, and Davis had private counsel.
Williams testified on his own behalf, and was subject to cross examination by both
attorneys. A number of inmates and prison personnel also testified. After hearing all
the evidence, the magistrate ruled for Williams, finding that Smith and Cruiseturner
knew of his medical condition and still assigned him to work that was beyond his

                                           -5-
capacity and ignored his pleas for assistance and further inquiry. The magistrate
credited Williams’ version of the events. He noted that Cruiseturner could not
remember crucial details about his interaction with Williams and that Smith had ignored
Williams’ request for interviews and medical script for showers. He found that the
evidence supported the inference that Cruiseturner and Smith knew about Williams’
medical problems and deliberately took no action to prevent his working beyond his
capacity. The court found that even though nurse Davis had been informed about
Williams’ problems and promised to obtain his medical records, she failed to take steps
to protect his health and failed to have Williams reevaluated when the records finally
arrived one week before his accident.

       Based on these findings, the magistrate judge concluded that Cruiseturner and
Smith knowingly compelled Williams to do work dangerous to his life or health and
that Davis was deliberately indifferent to his medical needs. The court recommended
a damage award of $500 each against Cruiseturner, Smith and Davis. The district court
adopted the findings and recommendations of the magistrate after its de novo review
and ordered judgment entered on the awards. Since the action was prosecuted pro se,
no award of attorney fees was made.

       Cruiseturner and Smith appeal, arguing that the findings of the court were clearly
erroneous and its conclusions were legally incorrect. Smith contends that there was no
proof he ignored any interview requests or that Williams was injured by not receiving
showers. He also says that any denial of interview requests would not violate the
eighth amendment because no classification change would have resulted in any event.
Smith also asserts that he did not have any personal connection with Williams’ working
conditions, but was only a member of the classification committee. See Madewell v.
Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). Cruiseturner argues that it was not
shown that he was aware of Williams’ serious medical need and that the assignments
were appropriate to his medical classification. Finally, Cruiseturner contends that


                                          -6-
Williams was not injured by being ordered off the bench when he was resting in the
shade and that this isolated incident did not amount to an eighth amendment violation.

        Williams’ complaint, that his constitutional rights were violated by being forced
to do work that could and did injure him, raises an eighth amendment challenge to the
conditions of his confinement. See Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir.
1993) (citing Bibbs v. Armontrout, 943 F.2d 26, 27 (8th Cir. 1991)). In order to prevail
on his claim that his work assignment was inappropriate because of his existing medical
condition, he must show that the prison officials were deliberately indifferent to a
serious medical need. Aswegan v. Henry, 49 F.3d 461, 464 (8th Cir. 1995). The
deliberate indifference standard requires a showing that the defendants had actual
knowledge of a substantial risk to an inmate’s health or safety, which is a question for
the trier of fact and may be inferred from circumstantial evidence. Farmer v. Brennan,
511 U.S. 825, 842-43 & n.8 (1994). In this type of case, the plaintiff must prove that
the defendants knowingly compelled him “to perform labor that is beyond an inmate’s
strength, dangerous to his or her life or health, or unduly painful.” Sanchez v. Taggart,
No. 96-3824, 1998 WL 257364, *2-3 (8th Cir. May 22, 1998) (citing Madewell, 909
F.2d at 1207).

        The evidence in the record supports the findings that Williams had a medical
restrictions on his duties, that Smith and Cruiseturner knew of the restrictions, that his
work assignment was contrary to the restrictions, and that neither official took action
to rescue him from work that was dangerous to his health and that in fact resulted in
damage to him. See id.; see also Toombs v. Hicks, 773 F.2d 995, 997 (8th Cir. 1985).
Smith and Cruiseturner had responsibility for Williams’ assignment to construction
duties -- Cruiseturner as the safety director of the construction project and Smith as a
predominate member of the committee which assigned Williams to the construction job.
Both officials disregarded his requests for reevaluation of his assignment and his
classification. Although they both were aware of his requests and Smith was aware of
the fact that his medical records had not been received, he was required to perform

                                           -7-
tasks on the construction site that were dangerous for him. His medical situation was
serious because Williams risked, and eventually experienced, debilitating back injury
when he was assigned to tasks that exceeded his medical limitations despite his urgent
request for a review of his status. See Aswegan, 49 F.3d at 464. There was therefore
sufficient evidence for the district court to find Smith and Cruiseturner liable under
§ 1983 for violating Williams’ eighth amendment rights.

       Smith challenges the district court’s findings, arguing that it was clear error for
the court to find that he ignored Williams’ requests for interviews or that his failure to
act on Williams’ complaint about showers resulted in injury. The court’s findings on
credibility are entitled to deference, and there is no indication that it clearly erred by
crediting Williams’ account of the request for interviews. See Prince v. Sargent, 960
F.2d 720, 721 (8th Cir. 1992). Contrary to Smith’s assertion, the court did not find that
Williams had been injured by the omitted showers, but rather considered the unfulfilled
shower requests as part of the evidence supporting the inference that Smith knowingly
ignored Williams’ request for reevaluation. As in another recent case, the “evidence
and inferences therefrom . . . established, [that Williams] told [Smith and Cruiseturner]
that he had a medical condition restricting his ability to work and that confirmation of
his physical limitations was in his file, and [they] failed to inquire further.” Sanchez,
1998 WL 257364, at *2. Whether the defendants had actual knowledge of the risk to
Williams is a factual inquiry, and the trier of fact found they had the requisite
knowledge. These findings were not clearly erroneous.

      Smith also argues that even if the court correctly found that he ignored the
requests for reevaluation, there was no eighth amendment violation because the doctors
who saw Williams did not change his work status and he was not involved in creating
the harmful working conditions, citing Madewell, 909 F.2d at 1208. There was
evidence, however, that the examining doctors did not change Williams’ medical status
because they had not yet received his records when they saw him, not because they had
determined that a change was inappropriate. Smith was aware that the medical records

                                           -8-
were not available, and his argument is not supported by the record. Smith was also
involved in assigning Williams to dangerous work without reviewing the medical
records and in spite of Williams’ requests for reevaluation and pleas for help about this
type of work being dangerous for him. This was sufficient to support the finding that
Smith was “directly responsible for the deprivation of constitutional rights.” Id.

       Cruiseturner argues there is no evidence that Williams was damaged by being
required to leave the bench, but Cruiseturner’s liability was more broadly based on
forcing Williams to perform dangerous tasks despite his knowledge of his medical
problems. The magistrate judge cited the bench incident as an example of
Cruiseturner’s indifference to Williams’ situation and the danger the work posed to his
health, not as the sole basis for liability. The district court did not err by adopting the
magistrate’s conclusion that Cruiseturner violated Williams’ eighth amendment rights.

        Finally, Cruiseturner and Smith both allege that the district court relied on
respondeat superior to find them liable. This contention fails because they were found
liable for their own actions and the direct effect they had on Williams. The court did
not rely on respondeat superior.

      The record supports the findings and conclusions that Smith and Cruiseturner
were deliberately indifferent to Williams’ serious medical needs, that this resulted in
a herniated disc, and that his rights under the eighth amendment were violated. The
modest damage awards are supported by the record, and the judgment is therefore
affirmed.




                                           -9-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                              -10-